MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Feb 14 2019, 9:36 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Ronald Lunsford                                          Curtis T. Hill, Jr.
Pendleton, Indiana                                       Attorney General of Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald Lunsford, Jr.,                                    February 14, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-PC-2168
        v.                                               Appeal from the Sullivan Superior
                                                         Court
State of Indiana,                                        The Honorable Hugh R. Hunt,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause No.
                                                         77D01-1607-PC-472



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PC-2168 | February 14, 2019              Page 1 of 5
[1]   Ronald Lunsford appeals the post-conviction court’s denial of his petition for

      post-conviction relief, arguing that his trial counsel provided ineffective

      assistance by failing to move to dismiss the criminal charges when there was an

      alleged double jeopardy violation. Finding no error, we affirm.


                                                    Facts
[2]   On June 30, 1995, a Wabash Valley Correctional Institution officer heard

      noises coming from a nearby prisoner’s cell. He approached the cell and found

      Lunsford and fellow inmate Robert Smith repeatedly stabbing another inmate,

      Michael Wedmore, to death. On July 11, 1995, the State charged Lunsford with

      one count of murder and one count of conspiracy to commit murder.


[3]   In September 1995, the Department of Correction (DOC) instituted a separate

      administrative disciplinary proceeding against Lunsford for the murder of

      Wedmore. On September 20, 1995, the DOC found that Lunsford had

      committed murder and sanctioned him with disciplinary segregation for three

      years, a demotion in credit-time class, and a loss in good-time credits.


[4]   On August 23, 1996, the State filed an additional voluntary manslaughter

      charge against Lunsford. On September 9, 1996, Lunsford pleaded guilty to the

      voluntary manslaughter charge in exchange for the dismissal of the other

      charges. Both Lunsford and his attorney signed the written agreement. The trial

      court imposed a forty-year sentence.




      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2168 | February 14, 2019   Page 2 of 5
[5]   On July 26, 2016, Lunsford filed a petition for post-conviction relief, claiming

      that his trial counsel provided ineffective assistance by failing to file a motion to

      dismiss the criminal charges. Lunsford argued that since he had already been

      disciplined in the DOC’s administrative proceeding, it was inappropriate for his

      trial counsel to recommend that he plead guilty in the supplemental criminal

      prosecution because it would constitute a double jeopardy violation.


[6]   The post-conviction court denied Lunsford’s petition, saying that “[p]etitioner’s

      argument is wholly without merit as it is well settled law in this state that

      administrative punishment by prison officials does not prohibit a subsequent

      prosecution arising out of the same act.” Appellant’s App. Vol. II at 52.

      Lunsford now appeals.


                                Discussion and Decision
[7]   Lunsford appeals the denial of his petition for post-conviction relief, arguing

      that his trial counsel provided ineffective assistance by failing to move to

      dismiss his criminal charges.1 2




      1
       Additionally, Lunsford argues that the post-conviction court erred when it denied his motion to subpoena
      his trial counsel and the corrections superintendent. We find this argument unavailing. The post-conviction
      court held that Lunsford’s petition outright was without merit as a matter of law. Therefore, testimony from
      Lunsford’s trial counsel and the corrections superintendent was unnecessary, and the post-conviction court
      did not err in denying the motion to subpoena.
      2
       Lunsford also claims that because his trial counsel “misadvised” him to plead guilty, his guilty plea was not
      knowing, voluntary, or intelligent. See generally Boykin v. Alabama, 395 U.S. 238, 242 (1969). Once again, this
      argument is unavailing. Lunsford has proffered no evidence showing that his guilty plea was not knowing,

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-2168 | February 14, 2019                   Page 3 of 5
[8]    In post-conviction proceedings, the petitioner bears the burden of establishing

       grounds for post-conviction relief by a preponderance of the evidence. Helton v.

       State, 907 N.E.2d 1020, 1023 (Ind. 2009). A petitioner must show that the

       evidence unerringly and unmistakably leads to a conclusion opposite that

       reached by the trial court. Weatherford v. State, 619 N.E.2d 915, 917 (Ind. 1993).

       Furthermore, we will consider only the evidence and reasonable inferences

       supporting the post-conviction court’s judgment. Id.


[9]    For a claim of ineffective assistance of counsel, we use a two-pronged test. To

       satisfy the first prong, the defendant must show deficient performance:

       representation that fell below an objective standard of reasonableness,

       committing errors so serious that the defendant did not have the “counsel”

       guaranteed by the Sixth Amendment. Humphrey v. State, 73 N.E.3d 677, 682

       (Ind. 2017); see generally Strickland v. Washington, 466 U.S. 668, 687 (1984). To

       satisfy the second prong, the defendant must show prejudice: a reasonable

       probability (i.e., a probability sufficient to undermine confidence in the

       outcome) that, but for counsel’s errors, the result of the proceeding would have

       been different. Humphrey, 73 N.E.3d at 682.


[10]   Lunsford argues that his trial counsel should have moved to dismiss the

       criminal charges because he had already been subject to disciplinary action for

       the murder by the DOC in a separate proceeding. Consequently, he maintains




       voluntary, and intelligent. The fact that Lunsford and his trial counsel both signed the agreement after due
       consideration further undermines this argument.

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2168 | February 14, 2019                   Page 4 of 5
       that the trial court violated the prohibition against double jeopardy because he

       was being criminally punished twice for the same action. Mehidal v. State, 623

       N.E.2d 428, 434 (Ind. Ct. App. 1993) (reiterating the principle of double

       jeopardy wherein the State may not punish a criminal defendant twice for the

       same offense).


[11]   However, there is a clear difference between criminal punishment and

       administrative sanctions:


               [T]his constitutional prohibition of double jeopardy applies only to
               criminal prosecutions. An administrative punishment by prison
               officials does not preclude a subsequent prosecution arising out of
               the same act. The Department of Correction is authorized to
               administratively punish actions done within the prison walls by
               imposing disciplinary sanctions.


       State v. Mullins, 647 N.E.2d 676, 678 (Ind. Ct. App. 1995) (internal citations

       omitted). With this standard in mind, we find Lunsford’s argument unavailing.

       The DOC sanctions imposed against Lunsford constituted an administrative

       punishment that, when paired with a subsequent prosecution, does not create a

       double jeopardy violation. Therefore, counsel was not ineffective for declining

       to file a motion to dismiss on this basis, and the post-conviction court did not

       err by denying Lunsford’s petition.


[12]   The judgment of the post-conviction court is affirmed.


       May, J., and Tavitas, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 18A-PC-2168 | February 14, 2019   Page 5 of 5